DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-3 are pending. Claims 1 and 2 are currently amended. Claim 3 is newly added. It appears that no new matter has been entered. The replacement figure has overcome the drawing objection and accordingly that objection is withdrawn. The amendments to the claims have overcome the claim objections and rejections to the claims under 35 USC 112 second paragraph and accordingly those rejections are withdrawn. 
The remarks for claim 1 are not found persuasive for the following reasons: Applicant argues a narrow interpretation of the terms “molded” and “moldable” as applied to Fusegi, and argues that Wilczewski does not disclose a moldable synthetic resin, (apparently arguably that the molded material of the invention must be moldable after it has been molded onto the plunger, which is a narrow interpretation), even though Wilczewski clearly teaches injection molding the synthetic resin so as to form the inner plunger; and also argues that the combination was improper under based on a nonobviousness rationale for Fusegi in light of Wilczewski. The arguments not found persuasive.
Fusegi as previously indicated, teaches a non magnetic material that is formed or shaped (i.e. molded) into the inner ring of the inner plunger; where the terms “molded” or “moldable” are taken under a broad reasonable interpretation to mean (as the office is required) to mean – shaped or formed – and considering that the part must somehow be shaped or formed (i.e. molded) to mate with the other parts of the plunger, the remarks cannot be found persuasive. 
Its noted that the current application and the Fusegi reference are closely related contextually (i.e. both deal with a solenoid actuated brake clutch, and the clutch is arguably operably nearly the same.) 
Further, it would be improper to import limitations from the written description into the claim, especially without a clear special definition or means plus function nonce style language. MPEP 2111, 2173.05(q)
Applicant argues that Wilczewski does not disclose a mold nor an insulator synthetic resin; but this also is not found persuasive, as the remarks fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In particular, the remarks fail to indicate how the injection molding of the resin of Wilczewski does not utilize a mold (see Col 2 ln 19-43 discussing the injection molding of the material), nor how the synthetic resin is not arguably providing insulation (i.e. magnetically speaking, where a resin does not carry magnetic flux, and it is noted that Fusegi also teaches this type of insulation for it’s solenoid.) 
Accordingly, applicant's arguments appear to be against the references individually, and it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also appears to argue that the prior art’s mere disclosure of the material rigidity of the resin of Wilczewski teaches away from the narrow interpretation of the moldable material; but it is noted that Wilczewski’s injection molding of the resin material does not constitute a teaching away because such it does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004); MPEP 2143.01 I.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Fusegi in view of Wilczewski was proper as the reasoning/rationale was properly articulated as “providing for example… having both magnetic flux compatibility and unitary molded assembly”,  with the rational (i.e. factual) underpinnings being the teaching of the injection moldable bearing resin material as taught by Wichzeski for that of the non magnetic material of Fusegi’s plunger, for the reasons previously indicated.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fusegi (US 7887450) and further in view of Wilczewski (US 3854562); 

Fusegi discloses in claim 1:  (see at least annotated figure 9B below)

    PNG
    media_image1.png
    496
    617
    media_image1.png
    Greyscale

An inner plunger (9/49 in figure 9B and as applied to the first through fourth embodiments) of a solenoid assembly (at 5 figure 9B) for a differential clutch of a vehicle (Col 1 ln 20, Col 7 ln 52-62), the inner plunger comprising an outer ring (9) and an inner ring (49), wherein the inner ring is formed [to][[integrally with]] the outer ring (i.e. they are formed to be connected to one another), wherein the inner ring is combined with an inner housing (51), wherein the outer ring is operatively associated electromagnetically with a coil bobbin (at 1000), wherein an electromagnetic force (i.e. as shown in the flux path circuit) formed by the coil bobbin causes the inner ring to move inside an inner housing (51 per Col 2 ln 48-56), wherein the inner ring of the inner plunger is molded (i.e. formed, shaped etc… under a broad reasonable interpretation (BRI), where it is noted that the term “molded” is merely a product by process term of art under MPEP 2113 I, where the claim is unpatentable even though the prior produce was (arguably) made by a different process) of [non magnetic material] (id) that is moldable (i.e. capable of being formed, shaped or molded) in order to vary the shape of the inner plunger (i.e. for the purpose of making part of the plunger insulated from carrying magnetic flux, thus being non magnetic) and to reduce weight (49 is apparently hollowed out on the inside at 1006 (the part formed to hold its shape) and to reduce weight during the formation of the part, otherwise the part would be heavier with the hollow filled in), and the inner ring [[made of synthetic resin]] includes an undercut groove (at 1006) formed on a whole inner surface of the inner ring in order to reduce friction (magnetic force applied frictional resistance, as the non magnetic material reduces the magnetic attractive force leaking towards the inner housing, per Col 2 ln 54) against the inner housing when reciprocating along the inner housing, and wherein the outer ring is formed of magnetic metal (9 along with 307 are both magnetic metal material of steel Col 8 ln 35-43 so as to add to completion of the magnetic flux path loop), wherein the outer ring is inserted into an outer circumferential surface of the inner ring of the inner plunger (i.e. as can be seen in figure 9B the outer wheel 9 is fitted into a corner recessed in the inner wheel 49.) Fusegi does not explicitly disclose: the inner ring of the inner plunger is molded of insulator synthetic resin;  Although Wilczewski teaches: molding an insulator synthetic resin (22/24 figure 2 is made of acetal homopolymer flurocarbon resin Col 2 ln 19-43, which is injection molded with an outer portion to secure the portions together radially spaced as a unitary assembly, and where preferable material for the injection molding of the ring is a resin fiber fluorocarbon, acetal homopolymer, which can provide a measure of insulation) as an inner ring in combination with an outer ring (14, for the purpose of providing (for example) a cylindrical bearing surface having both magnetic flux compatibility and unitary molded assembly. 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in as suggested by the non magnetic material of Fusegi, as taught in Wilczewski, a molded (i.e. injection molded) insulator synthetic resin as taught in Wilczewski being made of acetal homopolymer flurocarbon resin, and provided as the inner ring of Fusegi as taught in Wilczewski, and combed[/combined] with the outer ring as taught in Wilczewski, all for the purpose of providing for example,  a cylindrical bearing surface having both magnetic flux compatibility and unitary molded assembly. 
Allowable Subject Matter
Claims 2 and 3 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “preparing a mold, which has a space for inserting an outer ring of the inner plunger and a space for forming an inner ring, and a core, which has an undercut molding part for forming an undercut groove on a whole inner surface of the inner ring in order to reduce friction against an inner housing; and putting an outer wheel made of magnetic metal in the space of the mold for inserting the outer ring of the inner plunger, combining the core having the undercut molding part with a middle of the mold, forming the inner ring with nonmagnetic synthetic resin by injection of synthetic resin, and removing the mold” in combination with the other limitations set forth in the independent claim; and in consideration of the remarks on page 5 third paragraph of the response filed on 10/11/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753